Citation Nr: 0604128	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals, status post low 
anterior resection for cancer of the rectum, due to 
Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to July 
1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits for low anterior resection for cancer 
of the rectum pursuant to the provisions of 38 U.S.C.A. 
§ 1151 due to VA treatment.  This case was previously before 
the Board in March 2004, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  Tubular adenoma was found on sigmoidoscopy in August 
1999, and rectal carcinoma was discovered on colonoscopy in 
June 2000.

2.  There is no competent medical evidence establishing that 
any delay in treatment the veteran received from the VA 
resulted in any additional disability relating to rectal 
carcinoma.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post low anterior resection for cancer of the rectum based on 
additional disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in April 2003.  The letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records and the opinion of a VA 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in August 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

In May 2004, a VA physician reviewed the veteran's claims 
folder.  It was noted that the veteran had a routine 
sigmoidoscopy in August 1999.  At that time, a tubular 
adenoma of the rectal area was removed.  He was scheduled to 
have a colonoscopy in November 1999, but it was apparently 
canceled, as was another in March 2000.  A colonoscopy was 
performed in May 2000, at which time it was found that he had 
three polyps, one in the transverse colon that was biopsied 
and was benign.  In the rectal area, 12 centimeters from the 
anal area, it was found that he had an invasive 
adenocarcinoma, well differentiated, and that the depth could 
not be assessed.  There was another small rectal mass.  The 
veteran was rescoped in June 2000, and found to have only one 
rectal mass, a one centimeter polyp, which pulled easily away 
from the wall, and was cauterized.  A pathology report showed 
adenocarcinoma margins were clear.  The clinical impression 
was that the mass had been removed with the margin of normal 
tissue.  A flexible sigmoidoscopy in August 2000 revealed a 
small area of granulation tissue versus tumor at 12 
centimeters from the rectum.  Pathology was negative for 
tumor recurrence.  Repeat flexible sigmoidoscopies in 
November 2000 and March 2001 revealed only scars in tissue on 
the fold at 12 centimeters.  The veteran continued to do well 
until April 2001, when a random carcinoembryonic antigen 
returned elevated.  A colonoscopy was unrevealing.  The 
definitive treatment of LAR was recommended and he underwent 
these procedures in July 2001.  This revealed no visible or 
palpable rectal lesions.  Tattoo mark on rectal biopsy scars 
was identified with sigmoidoscope intraoperatively and 
confirmed in specimen three centimeters above resection 
margin.  A pathology report was negative.  

After reviewing the facts, the physician commented that the 
plan to do a colonoscopy was not done in a timely manner.  He 
added that since the carcinoma was in the rectal area, and 
not in the transverse colon, where the veteran had a benign 
polyp, the delay of the colonoscopy had no effect on the 
outcome.  He stated that after finding a tubular adenoma, it 
is routine to repeat a colonoscopy in a year.  Therefore, 
there was no adverse effect in the veteran's treatment or 
outcome.

On VA examination in November 2004, the examiner reviewed the 
veteran's medical history, as summarized above.  He added 
that, in retrospect, the tumor was completely excised in June 
2000.  It was also indicated that the veteran was followed 
closely in the clinic and had repeat carcinoembryonic antigen 
and that these ranged between 10 and 13, with normal less 
than 5.  Thus, in June 2001, he underwent a low anterior 
resection of the sigmoid and rectum, with anastomosis of the 
proximal colon to the rectum.  The examiner stated that he 
reviewed the details of the colonoscopy management during 
1999 and 2000.  He related that the first colonoscopy did not 
show cancer and that he was placed in an urgent, but not 
emergent, category of patient, and that it was not 
unreasonable to "reschedule" the repeat colonoscopy because 
of an incomplete assessment of the right colon and the first 
diagnosis of polyp disease without evidence of cancer.  The 
examiner pointed out that when the second colonoscopy 
revealed carcinoma of the rectum, it had not been seen on the 
procedure performed one year earlier.  He concluded that the 
veteran had exemplary care, although the delay of nine months 
for colonoscopy diagnostics was somewhat regrettable, it did 
not rise to the level of malfeasance or malpractice, and no 
harm came to the veteran.  

Thus, the only medical opinions of record are to the effect 
that no additional disability resulted from any delay in 
undergoing the second colonoscopy.  The only evidence 
supporting the veteran's claim consists of his statements 
regarding the consequences of the delay in his treatment.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
medical findings of record are of greater probative value 
than the veteran's statements.  Thus, the Board finds that at 
the preponderance of the evidence is against the claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  There is no clinical evidence of record that 
establishes that the veteran's cancer of the rectum was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in providing the treatment.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post low anterior resection for 
cancer of the rectum, due to VA treatment is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


